979 A.2d 489 (2009)
293 Conn. 918
Ronald LABOW et al.
v.
Myrna LABOW et al.
Supreme Court of Connecticut.
Decided September 17, 2009.
Richard W. Callahan, in support of the petition.
Stewart I. Edelstein and Barbara M. Schellenberg, Bridgeport, in opposition.
The named defendant's petition for certification for appeal from the Appellate Court, 115 Conn.App. 419, 973 A.2d 127 (2009), is denied.
ROGERS, C.J., and VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.